Citation Nr: 1548447	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  10-36 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  What evaluation is warranted for left shoulder osteoarthritis?

2.  Entitlement to a compensable evaluation for residuals of a right inguinal hernia repair with testicular pain.  

3.  Entitlement to an increased evaluation for lumbar degenerative disc disease, rated as 10 percent disabling.  

4.  Entitlement to an increased evaluation for benign prostatic hypertrophy, evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to November 2007. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision from a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was afforded a July 2015 Board hearing, and a transcript is associated with the record.

A July 2014 statement of the case addressed a claim of entitlement to an increased rating for asthma.  Thereafter, a timely VA Form 9 or other substantive appeal was not received perfecting an appeal.  The claim was not certified, and VA has not explicitly or implicitly waived the requirement for a substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  Thus, the claim for entitlement to an increased rating for asthma is not currently before the Board.

The issue of entitlement to bilateral lower extremity radiculopathy, to include as secondary to lumbar degenerative disc disease has been raised by the record in medical documents and at the Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran and his representative, however, are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.)

The issues of entitlement to increased ratings for lumbar spine degenerative disc disease, and for benign prostatic hypertrophy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran competently and credibly reported that he experienced locking of his left shoulder, and difficulty reaching above his head, such that the evidence is in equipoise as to whether he has painful shoulder motion limited to the shoulder level.
 
2.  The Veteran's left shoulder disability is not manifested by ankylosis or nonunion, malunion or recurrent dislocation of the humerus, clavicle, or scapula.

3.  The Veteran does not have a recurring inguinal hernia; however, he has experienced testicular and groin area pain.  


CONCLUSIONS OF LAW

1.  Save for the period between November 4, 2013 and December 31, 2014 when the appellant was in receipt of a total rating, the criteria for entitlement to a 20 percent rating for left shoulder osteoarthritis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200-5203 (2015).

2.  The criteria for a 10 percent rating for residuals of a right inguinal hernia repair with testicular pain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.27, 4.114, 4.124a Diagnostic Codes 7338-8630 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with the notice requirements of the Veterans Claims Assistance Act of 2000 would serve no useful purpose. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  The July 2014 shoulder and inguinal hernia repair examinations are adequate because they are based on consideration of the Veteran's prior medical history and examinations, and they describe the disabilities in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims of entitlement to increased ratings for the left shoulder disability and residuals of a right inguinal hernia repair with testicular pain are ready to be considered on the merits.

Increased Ratings

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is a question of which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Legal Criteria for Rating the Shoulder 

The Veteran's left shoulder disability has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5099.  Pursuant to 38 C.F.R. § 4.27, unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part, followed by "99."  For ratings of the shoulder, there are differences in evaluating the major versus the minor arm.  The service treatment records show that the Veteran is left handed.

Shoulder and arm disability ratings are found under 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203.  Under Diagnostic Code 5200, a 30 percent rating is warranted for favorable ankylosis of the major scapulohumeral articulation, with abduction possible to 60 degrees and the ability to reach the mouth and head.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5201, limited arm motion warrants a 20 percent rating for either the major or minor shoulder is assigned where arm motion is limited to shoulder level.  A 30 percent rating is warranted for arm motion limited to midway between the side and shoulder level.  

Under Diagnostic Code 5202, a 20 percent rating is warranted for malunion of the humerus with moderate deformity, and 30 percent for malunion of the humerus with marked deformity.  A 20 percent rating is warranted for infrequent episodes of recurrent dislocation of the scapulohumeral joint of the upper extremity with guarding of movement only at the shoulder level; and a 30 percent rating is warranted when there are frequent episodes of recurrent dislocation of the major scapulohumeral joint with guarding of all arm movements.  38 C.F.R. § 4.71a (2015).

Under Diagnostic Code 5203, nonunion of a clavicle or scapula with loose movement, or dislocation warrants a 20 percent rating.  These disabilities may also be rated on the basis of impairment of function of the contiguous joint.  The 20 percent rating is the maximum rating available under Diagnostic Code 5203.  38 C.F.R. § 4.71a (2015).

Under Diagnostic Code 5051, a 100 percent rating is assigned for one year following implantation of prosthesis, for either the major or the minor upper extremity.  After surgery, Diagnostic Code 5051 provides that with chronic residuals consisting of severe, painful motion or weakness in the affected extremity, a 50 percent disability rating is assigned for the minor arm. With intermediate degrees of residual weakness, pain or limitation of motion, the disability is rated by analogy to diagnostic codes 5200 and 5203.  Under this code, 20 percent is the minimum assigned rating. See 38 C.F.R. § 4.71a, Diagnostic Code 5051.

The normal range of shoulder motion is shown by flexion (forward elevation) and abduction from 0 degrees to 180 degrees, and external and internal rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.  Shoulder level is equivalent to 90 degrees of shoulder flexion or abduction.  Id.  

A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

This matter stems from the Veteran's appeal of an initial rating of 10 percent for left shoulder disability.  During the pendency of the appeal, a February 2014 rating decision awarded the Veteran a temporary total evaluation for postoperative convalescence following a left shoulder distal clavicle resection with hemiarthroplasty with bicep tenodesis, effective from November 4, 2013 to December 31, 2014, with assignment of a 20 percent evaluation thereafter.  

An October 2014 rating decision proposed to implement a corrected rating of 10 percent following the temporary total evaluation.  The Veteran appeals for an evaluation above 10 percent from November 2, 2007 to November 3, 2013, excluding the temporary total rating of November 4, 2013 to December 31, 2014, and above 20 percent thereafter.

August 2007 in-service examination indicated that the Veteran's left shoulder was not tender on palpation.  Pain was noted when the arm was elevated above 90 degrees, at 90 degrees of abduction.  There was abnormal, reduced range of motion on examination.  The Veteran was left hand dominant.  X-rays revealed left shoulder osteoarthritis.

Treatment notes from 2008 show that the Veteran had severe degenerative arthritis of the left shoulder, a partial rotator cuff tear, and left shoulder impingement.  His shoulder was palpably painful.  There were arthritic changes of the glenohumeral joint, and joint space narrowing.

At VA examination in January 2010 the Veteran reported left shoulder weakness, stiffness, redness, lack of endurance, locking and pain.  He denied symptoms of swelling, heat, giving way, fatigability, deformity, tenderness, drainage, effusion, subluxation, or dislocation.  He reported that he could not lift items/boxes over his head due to pain, or go to a drive thru and lift his left shoulder without lots of pain.  The Veteran's left shoulder showed no signs of edema, instability, abnormal movement, effusion, redness, heat, deformity, guarding of movement, malalignment, or drainage.  There was no subluxation or ankylosis.  There was evidence of weakness and tenderness.  Flexion was to 145 degrees with pain at that point, and abduction to 128 degrees with pain at that point.  Repetitive motion study showed no additional loss of motion.  Diagnosis of left shoulder osteoarthritis was continued, with pain and tenderness in the joint limiting motion.  

In July 2010 the Veteran reported that he was having difficulty raising and extending his shoulder due to pain.  

Treatment notes in July 2013 indicated that the Veteran had significant pain when lifting his shoulder that worsened with his activities.  X-ray demonstrated significant degenerative arthritis in the glenohumeral joint and a large bone spur.  As previously noted, the Veteran underwent hemiarthroplasty November 4, 2013, and was awarded a temporary total rating for convalescence through December 31, 2014.  

The Veteran's left shoulder was most recently examined in March 2015, and diagnoses were bicipital tendonitis, subacromial/subdeltoid bursitis, and shoulder joint replacement (hemarthroplasty).  The Veteran had a hemi shoulder replacement in 2013 followed by physical therapy.  He continued to experience left shoulder pain, and impingement with limited range of motion, weakness, and limited functional use of his left upper extremity.  The Veteran reported that flare-ups impacted the use of his shoulder or arm.  Specifically, he reported a range of motion that was less than 50 percent of normal, keeping his arm near his side.  He indicated that tasks requiring increased range of motion were difficult, and increased his pain, muscle tension, muscle spasms, and fatigue.  The Veteran reported that he had difficulty with activities of daily living, such as house chores and work that included prolonged typing, yardwork, or involved reaching above the shoulder level.  

Physical examination revealed an active and passive range of left shoulder flexion to 115 degrees, with shoulder hiking, and facial grimace secondary to difficulty.  Active abduction was to 120 degrees, and passive abduction was to 170 degrees with shoulder hiking with scapular dyskinesis, and facial grimace secondary to difficulty.  Passive external rotation and internal rotation were to 70 and 65 degrees respectively.  Active motion in these planes of movement was not recorded.  Following repetitive-use testing, flexion was 110 to 115 degrees; extension was 115 to 120 degrees.  The Veteran reported that his left upper extremity was painful and easily fatigued with repetitive use.  There was left shoulder localized tenderness or pain on palpation, with trigger points along the muscles.  The Veteran reported pain and difficulty using the left upper extremity with increased range of motion above 50 percent active.  The available active range of motion was limited in all planes due to muscle tension/tightness, capsular tightness, and increased pain with increased range of motion.  There was increased pain and fatigue of the left side with activity at home and work.  Functional impairments included less movement than normal, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, atrophy of disuse, and difficulty lying on his left side when sleeping.  Bicep tendonitis, trigger point developed scapular dyskinesis, impingement, and fatigue were present.  Muscle strength testing showed active movement against resistance.  Muscle atrophy was evidenced by decreased left musculature rhomboids.  There was no ankylosis.  Rotator cuff condition testing was positive for Hawkins' impingement, empty-can, external rotation, and lift-off subscapularis tests.  Residuals of left hemi-shoulder replacement surgery were weakness, pain or limitation of motion, scapular dyskinesis, and trigger points.  The Veteran developed chronic left shoulder pain and tendonitis.  During flare-ups, he experienced abnormal glenohumeral joint and scapular thoracic movement patterns, muscle weakness, fatigue, and decreased range of motion impairing functional use of the left upper extremity for moderate to heavy activities of daily living.

At his July 2015 Board hearing the Veteran described how any activity involving reaching above shoulder height was painful.  He described limitations in activities of daily living, to include his ability to reach for a drive-through order of food, to perform yard work, or to type at a computer.  The Veteran reported experiencing constant shoulder pain.  The Veteran described how he could only sleep on his right side at night.  He indicated that he used medication and the transcutaneous electrical nerve stimulation unit to alleviate pain.  

Under Diagnostic Code 5201 for the minor extremity the criterion for a 20 percent rating is limitation of flexion or abduction to 90 degrees, that is, to shoulder level.  On examination in August 2007 pain was noted when the arm was elevated above 90 degrees, at 90 degrees of abduction.  By March 2015 flexion was at least to 110 degrees, and abduction was at least to 115 degrees, each following repetitive motion.  Even when considering the provisions of 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995), flexion to 110 degrees and abduction to 115 degrees does not more nearly approximate or equate to a limitation of either flexion or abduction to 90 degrees or shoulder level under Diagnostic Code 5201.  Moreover, while the Board has no doubt that the appellant's left shoulder is productive of pain, the severe painful motion or weakness contemplated by a 50 percent rating under Diagnostic Code 5201 is not shown. 

Nevertheless, the Board finds the Veteran's competent and credible lay statements regarding his difficulty reaching above shoulder-level are persuasive, and the evidence is in equipoise as to whether a 20 percent rating is warranted for the entirety of the appeal period, with the exception of the duration of the temporary total rating.  Accordingly, save for the period when the appellant's left shoulder was assigned a temporary total rating; the Board finds that a 20 percent rating is in order.

The Board has considered other diagnostic codes pertaining to the shoulder and arm.  As there is no showing of left shoulder ankylosis Diagnostic Code 5200 is not for application.  Further, there is no showing of malunion or recurrent dislocation of the left humerus or disability comparable therewith.  Therefore, Diagnostic Code 5202 is inapplicable.  Furthermore, although scapular dyskinesis was present, there is no showing of dislocation of the clavicle or scapula and/or nonunion of the clavicle or scapula with loose movement as to warrant a higher rating under Diagnostic Code 5203.  There are no other relevant diagnostic codes for consideration.

The Veteran has competently and credibly testified that he has difficulty raising his arm above shoulder level, as when he reaches up to the window for a fast-food order.  In light of his hearing testimony, there is at least an equipoise of the evidence suggesting that the Veteran's motion is limited to the shoulder level.  Reasonable doubt is resolved in the Veteran's favor, and the Board finds that a 20 percent rating is warranted, and no higher, for left shoulder osteoarthritis since November 2, 2007, with the exception of the temporary total rating for convalescence from surgery from November 4, 2013 to January 1, 2015.  

A rating higher than 20 percent for this time period is not warranted, however, since at no time has the evidence shown arm motion limited to midway between the side and shoulder level.  As noted, examination shows flexion and abduction to 90 degrees with pain in 2007, and in 2015 he demonstrated flexion to 110 degrees and abduction to 115 degrees following repetitive motion when accounting for pain.  Also, the left shoulder joint function is limitation takes into consideration his pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  

Although the Board considered the Veteran's report that he held his arm near his side, this was made in the examination with reports of being limited at the shoulder level.  His detailed descriptions of pain when reaching to pick up fast food, suggest that the statement regarding limitation to his side is more accurately understood in the context of his more numerous explanations of difficulties reaching above shoulder level.  The preponderance of the evidence is against a 30 percent rating.


Inguinal Hernia with Testicular Pain

Under Diagnostic Code 7338, a small inguinal hernia, reducible, or without true hernia protrusion is rated as noncompensable.  An inguinal hernia that is not operated, but is remediable, is also rated as noncompensable.  A post-operative recurrent inguinal hernia, readily reducible, well-supported by truss or belt, is rated 10 percent disabling.  A small inguinal hernia, post-operative recurrent, or unoperated irremediable, not well-supported by truss, or not readily reducible, is rated 30 percent disabling.  38 C.F.R. § 4.114.

An August 2007 in-service examination showed no inguinal hernias.  The Veteran reported recurring testicular pain, to include with running.  He did not experience groin pain or swelling since his 2001 inguinal hernia repair.  

At a January 2010 VA examination the Veteran described right groin and testicular pain which caused him to reduce his activities.  This pain reportedly continued even following hernia repairs.  The pain was at times an annoying pressure.  He did not experience functional impairment.  Examination revealed mild right testicle tenderness.  There was no evidence of an inguinal hernia.  The diagnosis was post operative right inguinal hernia with pain.  Subjectively, there was pain in the right inguinal region that radiated into the testicles.  Objectively, there was mild inguinal region and testicular tenderness.  

At a September 2014 VA examination, the Veteran described having groin area pain.  He underwent an inguinal hernia repair in 2001.  Physical examination revealed that an inguinal hernia was not present.  There was a related scar measuring 7.0 by 0.5 centimeters.  It was neither painful nor unstable, nor of a total area greater than 39 square centimeters.  The examiner indicated that the diagnosis of right inguinal hernia repair with associated testicular pain had changed and progressed to residual scarring.  

At his July 2015 Board hearing the Veteran described experiencing groin area pain, prior to and continually since his hernia repair.  The Veteran described right testicular pain that included swelling.  

Based on the schedular criteria and the medical evidence of record, the Board concludes that a compensable rating is not warranted for the Veteran's service-connected inguinal hernia repair pursuant to Diagnostic Code 7338 at any time since November 2, 2007.  This is because there is no evidence that he had a hernia that recurred after his operation 2001.

Disabilities of the ilio-inguinal nerve are rated according to 38 C.F.R. § 4.124a, Diagnostic Codes 8530 (paralysis), 8630 (neuritis), 8730 (neuralgia), and 8540 (soft tissue sarcoma).  Based on the Veteran's consistent descriptions of testicular pain, a rating by analogy to Diagnostic Code 8730 for neuralgia is warranted.  There is no prejudice to the Veteran in not assigning Diagnostic Code 8630 for neuritis, where 10 percent is the maximum available rating under either code, assigned for severe to complete paralysis of the ilio-inguinal nerve.  Currently, and throughout the appeal period, the Veteran has reported testicular and groin area pain.  As such, resolving reasonable doubt in the Veteran's favor, in light of his consistent reports of groin and testicular pain, the Board will grant a 10 percent disability rating by analogy to neuralgia of the ilio-inguinal nerve.

All Claims 

The Board has considered the lay statements of record that discuss the Veteran's pain and functional limitations from his disabilities.  The Board finds that the Veteran has presented competent and credible testimony regarding the nature and extent of his disabilities to include his reports of pain and functional impairments.  The Board, however, assigns greater probative value to the examination reports as they were conducted by medical professionals with the expertise to comment and opine on the matters at issue.  The examiners reviewed the records, which included the Veteran's contentions, and conducted complete physical examinations.  The medical findings of record are also well reasoned and supported by the historical record. 

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative.  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disabilities, than the 20 percent awarded for his left shoulder osteoarthritis and the 10 percent assigned for residuals of inguinal hernia repair with testicular pain.  The Board has considered additional staged ratings, and finds them inapplicable based on the facts.

In considering whether referral for an extraschedular rating is warranted, the first question is whether the scheduler rating adequately contemplates the veteran's disability picture.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned scheduler evaluation is, therefore, adequate, and no referral is required.  

The Veteran reports his disabilities cause difficulties with reaching above shoulder level and pain in his groin.  The Board notes, however, that the manifestations of his disabilities to include pain and other functional limitations on appeal are contemplated by the scheduler criteria.  The Veteran has not described any additional, unusual symptomatology for each disability on appeal that is not already contemplated by the scheduler rating criteria.  For instance, the Board has considered the Veteran's limitation of motion, pain, and all other factors of functional loss listed in 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) in considering his current shoulder rating.  In January 2010, the Veteran denied functional impairment due to groin pain.  There is no reason to believe that the average industrial impairment from the disabilities would be in excess of that contemplated by the scheduler criteria.  Therefore, referral of the case for extra-scheduler consideration is not in order.

An inferred claim for a total disability rating based on individual unemployability by reason of service connected disability under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered.  The evidence shows the Veteran's disabilities may cause some occupational limitations but he remains employable.  The Veteran has reported that he works twelve hour shifts and spends much of that time on a computer.  Therefore, on this record, an inferred claim for benefits based on individual unemployability is not for consideration absent a formal application by the Veteran.

Finally, Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) held that a veteran may be awarded an extra-scheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-scheduler consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a 20 percent rating, but no higher, with the exception of the time period from November 4, 2013 to December 31, 2014, for left shoulder osteoarthritis is granted, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to a 10 percent evaluation for inguinal hernia repair with testicular pain is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

Lumbar Degenerative Disc Disease

The Veteran was most recently afforded a January 2010 VA examination for his lumbar spine.  At the July 2015 Board hearing the Veteran described how his back symptomatology worsened continually.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  As such, another VA examination to assess the severity of the Veteran's lumbar spine disability is necessary.

Benign Prostatic Hypertrophy

The Veteran perfected his appeal for this issue in his July 2010 Form 9, Substantive Appeal.  Since that time, the evidence submitted since the statement of the case has not been addressed in a supplemental statement of the case.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the severity of his lumbar degenerative disc disease.  Access to the claims file via Virtual VA and VBMS must be made available to the examiner for review.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  Range of motion findings reported in degrees must be provided in the examination report.  Any limitations due to weakness, fatigability, or incoordination including after repetitive movement must be noted in the examination report, if applicable.  When citing range of motion, the examiner should clearly state at which degree pain begins.  The examiner must offer an opinion as to how, if at all, the appellant's back disorder affects his ability to work.  A complete rationale should be provided for any opinion expressed.

2.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

3.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issues presented.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


